Case 1:18-cr-00340-LGS Document 437-5 Filed 01/07/21 Page 1 of 3




                 EXHIBIT D
      Case 1:18-cr-00340-LGS Document 437-5 Filed 01/07/21 Page 2 of 3




                               Centra Tech Employees
Compliance/General Counsel

Allan Shutt, Esquire
Jessica L. Franklin, Esquire
Jaclyn K Haughom, Esquire

Customer Support

Nelson Carzo
Ashley Fallat (Deceased)
Carlos A. Gamboa
David Gonzalez
Claudia C. Gonzalez
John A. Rolle
David A. Sanchez Villan
Juan L. Santana Barrios
Davinn M. Smith
Raysa Vargas

Secretarial/Office Manager

Anayansy Ablan
Katryna Cruz
Huma Riaz

Developers/Videography/Graphic Design

Ricardo Alarcon
Alexander Cruz
Cirilio Desouza
Luther R. Dixon
Juan Flores
Juan Hernandez Perez
Eman A. Jaan
Deepanshu Tyagi
Daniel Gonzalez
Deyvis Gonzalez
     Case 1:18-cr-00340-LGS Document 437-5 Filed 01/07/21 Page 3 of 3




Company Officers

Michael A. Hadzipanajotis - CFO
Enrique Perez - CSO
Steven Sykes - CTO
Raymond Trapani - COO
Thomas L. Warburton - COO
Chase Zimmerman - CMO
